By the Court,

Cole, J.
We think the order from which this appeal is taken, must be affirmed. There is nothing in the case tending to show that the sale was not fairly and legally made, or which created a suspicion that the purchaser, and every person connected with the sale, did not proceed in a fair, upright manner, in making it. It appears that the' sale was made at Watertown, and that the agent of the appellants, their attorneys, and one Allen, left Jefferson on the morning of the sale, to go to Watertown, to bid upon the property, Allen had agreed with the agent to bid up to five hundred dollars for George W. Haskell, and to hold the land as security for the re-payment of his bid and interest, within a year; but in consequence of the carriage breaking down, these parties did not reach Watertown until after the sale had *125taken place. This was an unavoidable accident, for which no one connected with this case was probably responsible; so there was really no legal objection to confirming the sale. But the Circuit Court, upon application, thought proper to order a re-sale, upon the conditions named in the order. This was a very sound exercise of discretion, under the circumstances, and we think the terms imposed reasonable and just.
The counsel for the appellants insists that the court should have imposed no terms, except the payment of costs and interest. Had the court ordered a re-sale upon such terms and conditions, the purchaser might well have said they were not just and equitable. The practice of the English Court of Chancery, to open biddings upon a master’s sale, before the confirmation of the report, upon the offer of a reasonable advance upon the amount bid, has not obtained in this country. Duncan vs. Dodd, 2 Paige, 99. Here the sale is only set aside in special cases, and then upon such terms as the court deems right and proper.
The order of the Circuit Court is affirmed.
Dixon, C. J., took no part in the decision of this case, as the same was tried before him, at the Circuit.